Citation Nr: 1730549	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent for service-connected residual scars due to basal cell carcinoma (BCC) and actinic keratosis of the head, face, and neck.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to August 1990.  This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection and assigned an initial 10 percent disability rating, effective in March 2010.

This case was previously before the Board in September 2014 and March 2015 and remanded for additional development.   

On remand, the May 2015 VA examiner clarified that the Veteran's actinic keratosis (a condition explicitly mentioned by the Veteran in his claim) is related to in-service sun exposure, and thus, actinic keratosis affecting the Veteran's head, face, and neck is considered part of the claim on appeal here. 

The Board also notes that the Veteran did not file a timely notice of disagreement (NOD) from the March 2010 rating decision assigning a noncompensable rating decision for cancer scarring affecting his back and arm.  Therefore, this issue is not on appeal and will not be addressed here.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded. 

The Board finds that further development of the record regarding the current severity of the Veteran's service-connected scarring and actinic keratosis of his head, face, and neck is necessary to satisfy VA's duty to assist. 

The May 2015 examination report does not clearly address each characteristic of disfigurement in 38 C.F.R. § 4.118, which is necessary to accurately rate the disability under diagnostic code 7800, disfigurement of the head, face, and neck.  Therefore, a remand is necessary for a new examination and a detailed report specifying the presence or absence of each characteristic of disfigurement.  The examiner should also provide information to allow consideration of a rating under diagnostic code 7806, dermatitis.  This information includes the total area of exposed and unexposed skin affected by both scarring and actinic keratosis and the frequency of use of medication to treat these conditions.  

Finally, the Board notes that the Veteran's June 2017 appellate brief describes his continuing need for medical monitoring and evaluation of his skin due to his cancer history and generally reminds the adjudicators of the impact of cancer on his life beyond the details encompassed by the various rating criteria.  To this end, the examiner should carefully describe any impact the Veteran's treatment for his head, face, and neck skin disability has had on his ability to work.  The examiner should also note any hospitalizations related to these conditions and their lengths.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations or treatment he has received for his service-connected head, face, and neck skin disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  Obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all updated records of VA evaluations or treatment the Veteran has received for the disability on appeal. 

3.  Then arrange for a VA examination with an appropriate examiner, specifically requested to be a DIFFERENT EXAMINER from the May 2015 examiner.  The examiner should review the claims file with particular attention to prior VA examinations, private dermatology records, and photos of the Veteran such as those contained in his January 2010 letter (scanned into VMBS in April 2010).  Based on this review and the evaluation of the Veteran, the examiner should respond to the following inquiries.  

a.  Do any of the scars on the Veteran's head, face or neck approximate one or more of the eight characteristics of disfigurement?  Please expressly address whether the following characteristics are present, or have been present since March 2010:

 (i) A scar 5 or more inches (13 or more cm.) in length;

 (ii) A scar at least 1/4 inch (0.6 cm.) wide at widest part;

 (iii) Surface contour of scar elevated or depressed on palpation; 

 (iv) A scar adherent to underlying tissue; 

 (v) Skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); 

 (vi) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); 

 (vii) Underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); 

 (viii) Skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).

b.  Is there visible or palpable tissue loss?

c.  Is there gross distortion or asymmetry of any feature or paired sets of features (nose, chin, forehead, eyes ((including eyelids)), ears ((auricles)), cheeks, lips) 

d.  Is any scar painful?

e.  Is any scar unstable?

f.  Is there any muscle or nerve injury associated with the scarring?

g.  Considering both the Veteran's scarring and his history of recurrent actinic keratosis, the examiner should answer the following:

i.  From March 2010 what percentage of the Veteran's ENTIRE BODY has been affected by his scarring or actinic keratosis?

ii.  From March 2010 what percentage of the Veteran's FACE AND NECK has been affected by his scarring or actinic keratosis?

ii.  From March 2010 what percentage of the Veteran's EXPOSED BODY AREA has been affected by his scarring or actinic keratosis?

iii.  From March 2010 how often has the Veteran needed systemic therapy, immunosuppressive drugs, or topical therapy for his facial skin disabilities including scarring and actinic keratosis?  

h.  Describe how (if at all) the Veteran's cancer and cancer treatment (including any preventative treatment) have affected his ability to work.

i.  State whether the Veteran has been hospitalized, and if so for how long, due to his service-connected face, head, and neck skin disability.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

5.  The AOJ should then readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




